Citation Nr: 0618731	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  05-07 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1968 to 
January 1971.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2004 rating decision.


FINDING OF FACT

The veteran has been diagnosed with PTSD which based on a 
combat related stressor.


CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  38 
U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

To establish entitlement to service connection for PTSD a 
veteran must provide:    1) medical evidence diagnosing PTSD; 
2) a link, established by medical evidence, between current 
symptoms of PTSD and an in-service stressor; and 3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  Id.
The veteran was awarded the air crewman badge which is 
indicative of combat exposure.  Therefore, the veteran is 
entitled to the combat presumption under 38 C.F.R. 
§ 3.304(f).  Additionally, the veteran's personnel records 
reflect that he was a lineman/wireman which likely would have 
placed him in a combat zone.

The veteran has reported several credible stressors.  At a VA 
examination in September 2003, the veteran reported driving a 
truck as part of a convoy which was shot at, causing him to 
lose control of the truck and get into an accident.  At a 
hearing before the Board, the veteran's representative stated 
that the veteran was repeatedly exposed to rocket and mortar 
attacks on Hill 837 (and the veteran indicated that they were 
shelled every other night for six months on Hill 837); and 
the veteran referenced several accidents in which he ran over 
civilians while driving a truck.  

Based on these and other combat experiences, the veteran was 
diagnosed with PTSD (at the September 2003 VA examination); 
and in April 2004, a VA doctor indicated that based on his 
observations of the veteran he was of the opinion that the 
veteran had PTSD with the traumas being related to his combat 
experiences in the Republic of Vietnam.  

As such, the veteran has been diagnosed with PTSD based on 
confirmed combat related stressors, and therefore he has 
satisfied the necessary criteria to establish a claim of 
entitlement to service connection for PTSD.  Accordingly, the 
veteran's claim is granted.

In light of this result, a detailed discussion of VA's 
various duties to notify and assist is unnecessary (because 
any potential failure of VA in fulfilling these duties is 
harmless error).




ORDER

Service connection for PTSD is granted.


____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


